Citation Nr: 0924099	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1965 to April 1966 in the Marine Corps Reserve.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
bilateral tinnitus and hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for bilateral tinnitus and hearing loss is 
warranted.  

The Board is remanding the claims for service connection for 
bilateral tinnitus and hearing loss to obtain clarification 
as to the etiology of these disorders.  See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  

The Veteran's service treatment records include a February 
1965 induction examination, when the Veteran complained of 
hearing loss.  Audiometric testing revealed hearing loss 
above 3000 Hz.  In the Veteran's March 1966 separation 
examination, he was not given an audiometer examination, but 
instead a "whisper test" which was normal.  In annual 
Marine Corps Reserve examination reports dated from 1967 to 
1971, the Veteran was consistently diagnosed with high 
frequency bilateral hearing loss. 

In a July 2005 VA audiological examination, the examiner 
determined that the Veteran's intermittent ear noises, 
claimed as tinnitus, are not related to his military 
exposure.  The examiner went on to opine that the duration 
was inconsistent with noise induced tinnitus, but very 
consistent with ear normal tinnitus.  The examiner also 
determined that the Veteran's hearing loss was not at least 
as likely as not related to his history of military noise 
exposure while on ACDUTRA.  However, the Board is unable to 
ascertain the basis of the examiner's conclusions, in 
particular as to hearing loss, in light of the evidence noted 
above. 

Given that the Veteran entered active duty with hearing loss 
of a given severity; was discharged from active duty with no 
clinical testing within the parameters of VA regulation to 
ascertain hearing loss through audiometric testing; but 
demonstrated high frequency hearing loss when discharged from 
the reserve forces, the medical evidence is insufficiently 
developed to ensure comprehensive appellate review. See 38 
C.F.R. § 3.385 (For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).

The Board must therefore remand the case for a medical 
opinion on whether hearing loss and tinnitus was due to noise 
exposure during ACDUTRA as a rifleman.

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA and 
private treatment records and associate these records with 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also 38 C.F.R. § 
3.159(c)(2) (pertaining to requests for records in the 
custody of a Federal department or agency).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his hearing 
loss and tinnitus.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.	When the actions requested have been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
examination of July 2005.  If the examiner 
is not available, or is no longer employed 
by VA, schedule the Veteran for an 
examination by an audiologist who has not 
seen him previously.  The purpose of the 
examination is to determine whether the 
Veteran's claimed bilateral high frequency 
hearing loss and tinnitus were as the 
result of his ACDUTRA from October 1965 to 
April 1966.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
treatment records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the treatment records 
obtained and a copy of this remand.

b.	If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examination.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

c.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner must indicate 
whether the Veteran's current bilateral 
hearing loss and/or tinnitus are causally 
related to noise exposure during active 
duty for training as rifleman from October 
1965 to April 1966, and state the specific 
factual and medical bases for the 
opinions.  The examiner must further note 
the consideration of the Veteran's service 
treatment records which include yearly 
audiological examinations. 

The claims folder and a copy of this 
remand will be reviewed by the examiner.  
The examiner must acknowledge receipt and 
review of the claims folder, the treatment 
records obtained and a copy of this 
remand.

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then 
readjudicate the issues of entitlement to 
service connection for bilateral high 
frequency hearing loss, and tinnitus.


The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed.  If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report are 
incomplete, it is incumbent upon the rating board to return 
the report as inadequate for evaluation purposes.).  If the 
benefits sought on appeal are not granted, the Veteran and 
his representative must be furnished a Supplemental Statement 
of the Case (SSOC) and afforded an opportunity to respond.  
Thereafter, if in order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so.  He has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




